Citation Nr: 0205302
Decision Date: 05/28/02	Archive Date: 08/16/02

DOCKET NO. 99-04 915               DATE MAY 28, 2002

On appeal from the decision of the Department of Veterans Affairs
(VA) Regional Office (RO) in Newark, New Jersey

THE ISSUE

Entitlement to an increased evaluation for post-traumatic stress
disorder (PTSD), rated as 50 percent disabling, effective from
August 1998; and 70 percent disabling, effective from August 2000.

REPRESENTATION

Appellant represented by: New Jersey Department of Military and
Veterans' Affairs

ATTORNEY FOR THE BOARD 

Richard V. Chamberlain, Counsel

FINDINGS OF FACT

1.  The veteran in this case served on active duty from February
1971 to August 1972.

2.   On May 10, 2002, prior to the promulgation of a decision in
the appeal, the Board received notification from the veteran, that
a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the
appellant have been met. 38 U.S.C.A. 7105(b)(2), (d)(5) (West
1991); 38 C.F.R. 20.202, 20.204(b), (c) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. 7105, the Board may dismiss any appeal which
fails to allege specific error of fact or law in the determination
being appealed. A Substantive Appeal may be withdrawn in writing at
any time before the Board promulgates a decision. 38 C.F.R. 20.202,
20.204(b) (2001). Withdrawal may be made by the appellant or by his
or her authorized representative, except that a representative may
not withdraw a Substantive Appeal filed by the appellant personally
without the express written consent of the appellant. 38 C.F.R.
20.204(c) (2001). The appellant has withdrawn this appeal and,
hence, there remain no allegations of errors of fact or law for
appellate consideration. Accordingly, the Board does not have
jurisdiction to review the appeal and it is dismissed without
prejudice.

- 2 -

ORDER

The appeal is dismissed

J.E. Day 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 3 -




